              Case 2:20-cr-00217-JCC Document 155 Filed 04/12/21 Page 1 of 8




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR20-0217-JCC
10                             Plaintiff,                   ORDER
11          v.

12   CESAR VALDEZ-SANUDO,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Cesar Valdez-Sanudo’s motion for
16   amendment of detention order (Dkt. No. 126). Having thoroughly considered the parties’
17   briefing and the relevant record, the Court finds oral argument unnecessary and hereby DENIES
18   the motion for the reasons explained herein.
19   I.     BACKGROUND
20          On December 9, 2020, the grand jury returned an indictment charging Mr. Valdez-
21   Sanudo and ten co-defendants with Conspiracy to Distribute Controlled Substances (heroin,
22   methamphetamine, and cocaine) in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.
23   (Dkt. No. 1 at 1–3.) Mr. Valdez-Sanudo was also charged with Possession of Methamphetamine
24   with Intent to Distribute in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A) and Conspiracy
25   to Commit Money Laundering in violation of 18 U.S.C. § 1956(h). (Id. at 3–5.) The charges stem
26   from a multi-agency investigation into a drug trafficking organization in Western Washington


     ORDER
     CR20-0217-JCC
     PAGE - 1
              Case 2:20-cr-00217-JCC Document 155 Filed 04/12/21 Page 2 of 8




 1   that resulted in the seizure of about 93 pounds of methamphetamine, 15 pounds of heroin, 35,000

 2   suspected fentanyl pills, 24 firearms, $525,000, and a bank account valued at $100,000.1 (Dkt.

 3   No. 78 at 2.) The Government alleges that Mr. Valdez-Sanudo was a leader within the drug

 4   trafficking organization and a wholesale distributor of methamphetamine, heroin, and suspected

 5   fentanyl pills. (Dkt. No. 78 at 5.) The Government alleges that he regularly traveled to California

 6   and directed others to travel to California to pick up large drug shipments and pay suppliers and

 7   laundered hundreds of thousands of dollars in drug proceeds through real property purchases,

 8   casino gambling, and bank accounts. (Id.)

 9          The investigation into Mr. Valdez-Sanudo and the drug trafficking organization involved

10   numerous wiretaps. (Dkt. No. 78 at 2.) Among other communications, agents intercepted several

11   calls in November 2020 during which Mr. Valdez-Sanudo and co-defendant Aaron Alarcon-

12   Castaneda discussed a shipment of 50 pounds of methamphetamine that “Gordito” would

13   transport to Washington. (Id. at 5–7.) On November 9, 2020, Alarcon-Castaneda told Mr.

14   Valdez-Sanudo that Gordito “would head out the following morning” and that “the red truck was

15   hauling.” (Id. at 6.) The next day, Alarcon-Castaneda confirmed to Mr. Valdez-Sanudo that

16   Gordito left around noon with 47-and-a-half pounds of methamphetamine. (Id.) Based on the

17   intercepted communications, agents expected Gordito to cross the Oregon-Washington border

18   after 4:30pm. (Id.) Shortly after that, agents saw a white truck heading north on I-5 towing a
19   trailer. (Id. at 6–7.) A black truck was on the trailer. (Id.) But when officers ran the license plate

20   of the black truck, they discovered that the truck’s registration indicated it was red. (Id.)

21   Eventually, law enforcement stopped the white truck for a traffic violation, identified the driver

22   as co-defendant Fausto Paz, and discovered that he was transporting 49 pounds of

23
     1
24     In a related case stemming from the same investigation, the grand jury returned an indictment
     charging 20 individuals with Conspiracy to Distribute Controlled Substances and two of those
25   individuals with Conspiracy to Commit Money Laundering. United States v. Gomez-Marentes, et
     al., Case No. CR20-0092-JCC (W.D. Wash. 2020). That case involves additional seizures of
26   drugs.

     ORDER
     CR20-0217-JCC
     PAGE - 2
              Case 2:20-cr-00217-JCC Document 155 Filed 04/12/21 Page 3 of 8




 1   methamphetamine. (Id. at 7.)

 2          During an intercepted call on November 16, 2020, Mr. Valdez-Sanudo and Alarcon-

 3   Castaneda talked about the traffic stop. (Id. at 8.) Alarcon-Castaneda said he talked to his

 4   “godmother” who believed that Paz had stolen the drugs and they were at his house. (Id.) Mr.

 5   Valdez-Sanudo responded that he would go to Paz’s house and “beat him with a pistol” until he

 6   handed over the drugs. (Id.) When Alarcon-Castaneda said he would go “have a long talk” with

 7   Paz, Mr. Valdez-Sanudo told him to “put the cables on his crotch,” which agents interpreted as a

 8   direction to torture Paz until he gave up the drugs. (Id.) Later that night, Mr. Valdez-Sanudo told

 9   another co-defendant that he was going to “fuck up” Paz and do the same to Alarcon-Castaneda

10   if he got in the way. (Id.) As a result of these communications, agents contacted local police in

11   California where Paz resided. (Id. at 8.) Officers went to Paz’s house, told him they were

12   contacting him about the drugs found in his vehicle the previous week, and gave him an incident

13   number so he would have a document proving that law enforcement had the missing drugs. (Id.

14   at 8–9.) A few minutes later, Alarcon-Castaneda called Mr. Valdez-Sanudo and told him he had

15   been at Paz’s house when the officers arrived and had fled out the back door. (Id. at 9.)

16          On December 16, 2020, agents arrested Mr. Valdez-Sanudo while he was in the driver’s

17   seat of a vehicle at the Snoqualmie Casino. (Id. at 9; Dkt. No. 104.) Investigators found a loaded

18   pistol at Mr. Valdez-Sanudo’s feet, a loaded SKS rifle with a makeshift suppressor behind the
19   passenger seat, and empty packaging with residue consistent with methamphetamine. (Dkt. No.

20   78 at 9–10.) Investigators also found about $50,000 to $70,000 cash in Mr. Valdez-Sanudo’s

21   hands, pockets, and various places in the vehicle. (Id.) That day and the next, investigators

22   searched multiple properties associated with Mr. Valdez-Sanudo, including a ten-acre property in

23   Arlington. (Id. at 10.) There, agents found over 65 pounds of methamphetamine; 12 pounds of

24   heroin; 16,000 fentanyl pills; $290,000 in cash; ten firearms; and a drug scale and ledger. (Id. at

25   11–14.) The drug scale and ledger, as well as seven of the firearms—two rifles, three pistols, a

26   shotgun with a pistol grip, and an AR-15 equipped with an attachment for a suppressor—were


     ORDER
     CR20-0217-JCC
     PAGE - 3
              Case 2:20-cr-00217-JCC Document 155 Filed 04/12/21 Page 4 of 8




 1   found in a fifth wheel trailer where it appeared Mr. Valdez-Sanudo was living. (Id. at 12.)

 2          Mr. Valdez-Sanudo is a green card holder and legal permanent resident who was born in

 3   Mexico and came to the United States about 20 years ago when he was 16 years old. (Dkt. No.

 4   79 at 2.) He has been married to codefendant Yvette Olguin since 2006 and together they have

 5   three children, ages 7, 11, and 13. (Id.) Ms. Olguin also has a daughter from a prior relationship.

 6   (Id.) Mr. Valdez-Sanudo’s parents and siblings live in Mexico, and he has a Mexican passport.

 7   (Id.) He has traveled to Mexico about eight times in the last 20 years and last visited family there

 8   two years ago. (Id.) He has no criminal history and has been unemployed for two years. (Id. at 2–

 9   3.)

10          Following a detention hearing on December 21, 2020, Judge McCandlis ordered Mr.

11   Valdez-Sanudo detained, finding that no conditions of release could reasonably assure his

12   appearance or the safety of the community. (Dkt. No. 83.) Mr. Valdez-Sanudo asks the Court to

13   revoke the detention order and release him on the conditions recommended by U.S. Probation

14   and Pretrial Services in its supplemental report, emphasizing his lack of criminal history, strong

15   ties to the community, and stable residence. (Dkt. No. 126.) He seeks release to his Everett

16   residence where he says he has been living with his wife and children for the past five years.

17   (Id.)2 The Government opposes release, emphasizing the nature and circumstances of the crime,

18   including the violent threats Mr. Valdez-Sanudo made, and Mr. Valdez-Sanudo’s strong ties to
19   Mexico. (Dkt. No. 130.)

20   //

21   //

22   //

23
     2
24    Mr. Valdez-Sanudo’s wife, Yvette Olguin, is a co-defendant in the case and was released on
     bond to their Everett address in December 2020. (Dkt. No. 51.) Her release conditions prohibit
25   contact with co-defendants, but she can live with her mother at a separate residence in
     Snohomish if Mr. Valdez-Sanudo is released. (Dkt. No. 126 at 2 n.1.) Therefore, the Court does
26   not consider this an obstacle to release.

     ORDER
     CR20-0217-JCC
     PAGE - 4
               Case 2:20-cr-00217-JCC Document 155 Filed 04/12/21 Page 5 of 8




 1   II.      DISCUSSION

 2            A.     Standard or Review

 3            Under the Bail Reform Act, “[i]f a person is ordered detained by a magistrate judge . . .

 4   the person may file, with the court having original jurisdiction over the offense, a motion for

 5   revocation or amendment of the order.” 18 U.S.C. § 3145(b). The Court reviews a magistrate

 6   judge’s detention order de novo. United States v. Koenig, 912 F.2d 1190, 1193 (9th Cir. 1990).

 7   The court must review the evidence before the magistrate judge and any additional evidence

 8   proffered by the parties and reach an independent conclusion about whether the defendant should

 9   be detained, without deference to the magistrate judge’s decision. Id.

10            B.     Legal Standard for Detention

11            A defendant may be detained before trial only if “no condition or combination of

12   conditions will reasonably assure the [defendant’s] appearance . . . and the safety of any other

13   person and the community.” 18 U.S.C. § 3142(e)(1). The Government bears the burden of

14   proving by a preponderance of the evidence that no conditions will reasonably assure the

15   defendant’s appearance and by clear and convincing evidence that no conditions will reasonably

16   assure the safety of the community. United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir.

17   1985).

18            When analyzing whether conditions can reasonably assure the defendant’s appearance
19   and the safety of the community, the Court must consider (1) the nature and circumstances of the

20   offense charged, (2) the weight of the evidence, (3) the history and characteristics of the

21   defendant, and (4) the danger to the community the defendant would pose if released. 18 U.S.C.

22   § 3142(g). Of these factors, the weight of the evidence is the least important, and the statute does

23   not permit a pretrial determination of guilt. United States v. Winsor, 785 F.2d 755, 757 (9th Cir.

24   1986). The Government may present evidence by way of an evidentiary proffer sufficient to

25   make the court aware of the relevant facts. See United States v. Cardenas, 784 F.2d 937 (9th Cir.

26   1986).


     ORDER
     CR20-0217-JCC
     PAGE - 5
              Case 2:20-cr-00217-JCC Document 155 Filed 04/12/21 Page 6 of 8




 1          If the Court finds probable cause to believe the defendant committed a drug offense with

 2   a maximum term of imprisonment of at least ten years, there is a rebuttable presumption the

 3   defendant should be detained. See 18 U.S.C. § 3142(e)(3)(A). Once the defendant produces some

 4   evidence to rebut the presumption, “the presumption ‘remains in the case as an evidentiary

 5   finding militating against release, to be weighed along with other evidence relevant to factors

 6   listed in § 3142(g).’” United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008) (quoting United

 7   States v. Dominguez, 783 F.2d 702, 707 (7th Cir. 1986)).

 8          C.       Presumption of Detention

 9          A grand jury indicted Mr. Valdez-Sanudo for Conspiracy to Distribute Controlled

10   Substances, Possession of Methamphetamine with Intent to Distribute, and Conspiracy to

11   Commit Money Laundering. (Dkt. No. 1.) Mr. Valdez-Sanudo does not dispute that, based on the

12   indictment, the presumption of detention applies. (See Dkt. No. 126 at 5.) As discussed in more

13   detail below, Mr. Valdez-Sanudo has presented “some evidence” favorable to him relevant to the

14   § 3142(g) factors. He has therefore met his burden of production to rebut the presumption of

15   detention, but the Court still weighs that presumption along with the § 3142(g) factors in

16   determining whether Mr. Valdez-Sanudo should be released.

17          D.       Flight Risk

18          The Court finds that the Government has met its burden to prove by a preponderance of
19   the evidence that no set of conditions can reasonably assure Mr. Valdez-Sanudo’s appearance.

20          First, the evidence against Mr. Valdez-Sanudo is strong enough for him to believe there is

21   a reasonable chance of conviction. Among other things, the Government intercepted phone calls

22   where Mr. Valdez-Sanudo discussed large drug shipments; intercepted one such shipment; and

23   discovered over 65 pounds of methamphetamine, 12 pounds of heroin, tens of thousands of

24   fentanyl pills, large amounts of cash, several firearms, and a drug scale and ledger on the

25   property in Arlington. Given the strength of the evidence against him and the potential prison

26   term he faces, Mr. Valdez-Sanudo has a strong incentive to flee. Moreover, Mr. Valdez-Sanudo


     ORDER
     CR20-0217-JCC
     PAGE - 6
              Case 2:20-cr-00217-JCC Document 155 Filed 04/12/21 Page 7 of 8




 1   has ties to Mexico, where he was born and where his parents and siblings still live. While the

 2   Court acknowledges Mr. Valdez-Sanudo’s ties to this district, including his wife and children,

 3   the Court finds that his local ties are not enough to overcome the strong incentive to flee,

 4   especially considering that his wife is also charged in this case and may share a motive to flee.

 5   Having considered the presumption of detention and the § 3142(g) factors, the Court concludes

 6   that no set of conditions can reasonably assure Mr. Valdez-Sanudo’s appearance.

 7          E.       Danger to the Community

 8          The Court also finds that the Government has met its burden to prove by clear and

 9   convincing evidence that no set of conditions can reasonably assure the safety of the community.

10          The nature and circumstances of the offense demonstrate that Mr. Valdez-Sanudo would

11   pose a danger to the community if released. Mr. Valdez-Sanudo is accused of conspiring to

12   distribute significant quantities of dangerous drugs, reflecting a serious disregard for the personal

13   safety of others. The Government proffered evidence showing that Mr. Valdez-Sanudo was a

14   leader in the drug trafficking organization and directed others to travel to California to pick up

15   drugs. While the Court could impose conditions like GPS monitoring that may reduce the risk of

16   Mr. Valdez-Sanudo transporting drugs and guns himself, those conditions could not prevent him

17   from continuing to manage and direct others participating in dangerous trafficking operations.

18          More importantly, the Government discovered ten firearms at Mr. Valdez-Sanudo’s
19   Arlington property and multiple loaded firearms in his vehicle when he was arrested. The

20   Government also intercepted communications during which Mr. Valdez-Sanudo threatened his

21   co-conspirators and directed others to harm them.3 While Mr. Valdez-Sanudo has no prior

22   criminal history, the Court finds that, on balance, a consideration of the § 3142(g) factors weighs

23
     3
24    In addition to the threats against Paz, the Government proffered evidence that Mr. Valdez-
     Sanudo intended to harm a co-conspirator referred to as “Shamrock” on the night he was
25   arrested. (Dkt. No. 130 at 6.) Several days after Mr. Valdez-Sanudo’s arrest, a co-conspirator
     whose last name is Spurlock called 9-1-1 and reported that he had been attacked by an enforcer
26   and hospitalized with a brain bleed, but he did not identify the person who attacked him. (Id.)

     ORDER
     CR20-0217-JCC
     PAGE - 7
              Case 2:20-cr-00217-JCC Document 155 Filed 04/12/21 Page 8 of 8




 1   in favor of detention.

 2   III.   CONCLUSION

 3          For the foregoing reasons, the Court DENIES Mr. Valdez-Sanudo’s motion to amend the

 4   detention order (Dkt. No. 126).

 5          DATED this 12th day of April 2021.




                                                     A
 6

 7

 8
                                                     John C. Coughenour
 9                                                   UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR20-0217-JCC
     PAGE - 8
